      Case 4:21-cr-00070-RSB-CLR Document 66 Filed 04/30/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA              )
                                      )
v.                                    )      CASE NO: 4:21-CR-70
                                      )
BYRON BOOKER                          )
                                      )
JORDAN BROWN                          )


                             SCHEDULING ORDER

      Pursuant to the Court’s instructions, the parties submitted a motion for joint

scheduling order. That motion is GRANTED. Doc. 63. The Court has considered

the parties’ submission and adopts the proposed deadlines as follows:

          DATE                                 DEADLINE
 August 1, 2021             -- Government’s Motion for Reciprocal Discovery

 September 1, 2021          -- Defendants’ Delivery of Reciprocal Discovery to
                               Government+

                            +Discovery  from both parties to be provided on a
                            rolling basis hereafter unless otherwise ordered.

 October 1, 2021
                            -- Defendants’ Notice of Insanity Defense and/or
                               Expert Evidence of a Mental Condition Pursuant to
                               Fed.R.Crim.P. 12.2(a)-(b)

 October 15, 2021           -- Defendants’ Notice of Alibi Defense Pursuant to
                               Fed.R.Crim.P. 12.1

                            -- Government’s Request for Mental Examination
                               Pursuant to Fed.R.Crim.P. 12.2(c)(1)(B)

 December 2, 2021           -- Defendants’ Submission of Evidence in Mitigation
                               to U.S. Attorney’s Office
      Case 4:21-cr-00070-RSB-CLR Document 66 Filed 04/30/21 Page 2 of 4




 December 9, 2021            -- Government’s Submission to DOJ of Memorandum
                                and U.S. Attorney Recommendation re: Death
                                Penalty

 January 6, 2022             -- Government’s Notice Pursuant to Fed.R.Evid. 702
                                and Fed.R.Crim.P. 16(a)(1)(G)

 February 7, 2022            -- Defendants’ Notice Pursuant to Fed.R.Evid. 702 and
                                Fed.R.Crim.P. 16(b)(1)(C)

 February 21, 2022           -- Government’s Supplemental Expert Notice
                                Pursuant to Fed.R.Evid. 702 and Fed.R.Crim.P.
                                16(a)(1)(G)

 March 21, 2022              -- Parties’ Notice Pursuant to Fed.R.Evid. 404(b), 609,
                                807 and 902

                             -- Motions for Judicial Notice

                             -- Trial Stipulations

 April 1, 2022               -- Government’s Notice of Intent to Seek or Not Seek
                                Death Penalty

 May 1, 2022                 -- Motions Pursuant to Fed.R.Crim.P. 12(b)(3)

 June 1, 2022                -- Responses to Motions Filed Pursuant to
                                Fed.R.Crim.P. 12(b)(3)



      The Court also adopts the parties’ proposals for tentative deadlines for pre-

trial procedures. If the U.S. Attorney General elects to seek the death penalty, the

Court will revisit the remainder of this scheduling order with the parties to address

motions pertaining to capital punishment. Although the deadlines are tentative, as

they are calculated based on the days before an as-yet-undetermined trial date, the

Court emphasizes that they are purely provisional and subject to modification at the

discretion of the District Judge. The tentative pretrial deadlines are adopted as

                                          2
      Case 4:21-cr-00070-RSB-CLR Document 66 Filed 04/30/21 Page 3 of 4




follows:

 Trial-120*               -- Pretrial Motions in Limine

 Trial-106                -- Responses to Motions in Limine

 Trial-99                 -- Replies in Support of Motions in Limine

 Trial-90                 -- Hearing on Motions in Limine and Pretrial
                             Admission of Evidence

 Trial-30                 -- Supplemental Hearing on Pretrial Admission of
                             Evidence, if Needed

                          -- Additional Stipulations

 Trial-21                 -- Proposed Voir Dire and Jury Instructions

                          -- Remaining Giglio/Jencks/Fed.R.Crim.P. 26.2
                             Disclosures


 Trial-14                 -- Objections to Proposed Voir Dire and Jury
                             Instructions
 Trial-8                  -- Trial Memoranda (if needed)

                          -- Parties’ witness and exhibit lists emailed to
                             Courtroom Deputy (in PDF and Word formats)

                          -- Parties’ trial exhibits in electronic format (on USB
                             drive) to Courtroom Deputy

 Trial-7                  -- Pretrial Conference
 Trial                    -- Trial




                                       3
      Case 4:21-cr-00070-RSB-CLR Document 66 Filed 04/30/21 Page 4 of 4




Since this case has been previously designated complex, the statutory time limits

imposed by 18 U.S.C. § 3161 for pretrial proceedings are tolled. Doc. 36.


      SO ORDERED, this 30th day of April 2021.



                          ____________________________________
                          CHRISTOPHER L. RAY
                          UNITED STATES MAGISTRATE JUDGE
                          SOUTHERN DISTRICT OF GEORGIA




                                          4
